4/6/2021    Case 1:20-cv-01501-JPM Document 27-7
                                             Gmail -Filed  04/07/21
                                                     D'Argent FLSA Case Page 1 of 4 PageID #: 316



                                                                                        William Most <williammost@gmail.com>



  D'Argent FLSA Case
  William Most <williammost@gmail.com>                                             Thu, Dec 10, 2020 at 2:07 PM
  To: "Hill, Mark" <MHill@thompsoncoe.com>
  Cc: Kenneth Bordes <kcb@kennethbordes.com>, "Popp, Matthew" <MPopp@thompsoncoe.com>

    Mark,

    Attached is a rough draft.

    Thanks!

    William

    On Thu, Dec 10, 2020 at 10:32 AM Hill, Mark <MHill@thompsoncoe.com> wrote:

       Yes and you advised that you would send a draft of that tolling agreement as well as the notice
       you may run so I would have some paper to discuss with my folks.


       Thanks,


       Mark



                                   Mark Hill • Senior Attorney
                                   650 Poydras St., Suite 2105, New Orleans, LA 70130
                                   o: 504-526-4337
                                    bio • vCard • web



       From: William Most <williammost@gmail.com>
       Sent: Thursday, December 10, 2020 12:30 PM
       To: Kenneth Bordes <kcb@kennethbordes.com>
       Cc: Hill, Mark <MHill@thompsoncoe.com>; Popp, Matthew <MPopp@thompsoncoe.com>
       Subject: Re: D'Argent FLSA Case



       Mark,


       Thank you for speaking with us yesterday. As we discussed, you'll let us know which path D'Argent would like to
       proceed down by next Thursday. If D'Argent wants to discuss early resolution, a tolling agreement may be necessary to
       preserve class member rights.


       Thank you!

https://mail.google.com/mail/u/0?ik=54e379f081&view=pt&search=all&permmsgid=msg-a%3Ar-7676768024435031813&dsqt=1&simpl=msg-a%3Ar-7…   1/4
4/6/2021    Case 1:20-cv-01501-JPM Document 27-7
                                             Gmail -Filed  04/07/21
                                                     D'Argent FLSA Case Page 2 of 4 PageID #: 317



       William



       On Mon, Dec 7, 2020 at 12:16 PM Kenneth Bordes <kcb@kennethbordes.com> wrote:

           Yes. Thanks

           Kenneth C. Bordes, Attorney at Law, L.L.C.

           4224 C        S .•N       O           • LA • 70119

           P: 504.588.2700 • F: 504.708.1717 • E: kcb@kennethbordes.com

           Licensed in Louisiana and New York

           www.KennethBordes.com

           _________________________________________________________________________________________



           NOTICE: THIS BLOCK DOES NOT AND IS NOT INTENDED TO CONSTITUTE AN ELECTRONIC SIGNATURE
           PURSUANT TO E-SIGN 15 USC 7001 et. seq.

           This communication, together with any attachments hereto or links contained herein, is intended for the use
           of the intended recipient(s) only and may contain information that is confidential or legally protected. If you
           are not the intended recipient you are hereby notified that any review, disclosure, copying, dissemination,
           distribution or other use of this communication is STRICTLY PROHIBITED. If you have received this
           communication in error, please notify the sender immediately by return e-mail message and delete all copies
           of the original communication, along with any attachments hereto or links herein, from your system.




                 On Dec 7, 2020, at 2:06 PM, William Most <williammost@gmail.com> wrote:



                 Kenny,


                 Does 10:00am Weds work for you?



                 If so, let's call in to this:

                 Dial-in Number: (425) 436-6260
                 Access Code: 5710095



                 William



                 On Mon, Dec 7, 2020 at 12:04 PM Hill, Mark <MHill@thompsoncoe.com> wrote:

                    William,


                    I now have to cover something tomorrow. Wednesday works. 10-11 or 2-3?


https://mail.google.com/mail/u/0?ik=54e379f081&view=pt&search=all&permmsgid=msg-a%3Ar-7676768024435031813&dsqt=1&simpl=msg-a%3Ar-7…   2/4
4/6/2021   Case 1:20-cv-01501-JPM Document 27-7
                                            Gmail -Filed  04/07/21
                                                    D'Argent FLSA Case Page 3 of 4 PageID #: 318

                 Mark



                                           Mark Hill • Senior Attorney
                                           650 Poydras St., Suite 2105, New Orleans, LA 70130
                    <image003.png>         o: 504-526-4337
                                           bio • vCard • web


                   From: William Most <williammost@gmail.com>
                   Sent: Monday, December 7, 2020 1:22 PM
                   To: Hill, Mark <MHill@thompsoncoe.com>
                   Cc: Popp, Matthew <MPopp@thompsoncoe.com>; Kenneth Bordes <kcb@kennethbordes.com>
                   Subject: Re: D'Argent FLSA Case



                   Mark,



                   Are there times tomorrow that work for you?

                   William



                   On Fri, Dec 4, 2020 at 5:22 PM Hill, Mark <MHill@thompsoncoe.com> wrote:

                      William,



                      I will double check regarding waiver for the insurer. Like I said on the phone, I just wanted to
                      avoid anyone being defaulted while this coverage issue sorts itself out.



                      I will check my calendar next week and let you know regarding discussion with you and Kenny.



                      Have a nice weekend,



                      Mark

                      Sent from my iPhone



                             On Dec 4, 2020, at 4:29 PM, William Most <williammost@gmail.com> wrote:



                             TCIT Security Warning: Possible scam or phishing attempt. This email was not sent
                             from a private email source- PROCEED WITH CAUTION!

                             Mark,

https://mail.google.com/mail/u/0?ik=54e379f081&view=pt&search=all&permmsgid=msg-a%3Ar-7676768024435031813&dsqt=1&simpl=msg-a%3Ar-7…   3/4
4/6/2021    Case 1:20-cv-01501-JPM Document 27-7
                                             Gmail -Filed  04/07/21
                                                     D'Argent FLSA Case Page 4 of 4 PageID #: 319


                             Thanks for calling earlier. You let me know that you will be representing D'Argent in
                             the FLSA case as well as Ms. Williams' EEOC matter. You explained that the
                             insurer has made a preliminary determination of no coverage for the FLSA cae, but
                             there may be a duty to defend - and so you are defending for now. But they are
                             likely to be coming up with a final determination soon.



                             You also explained that the "XYZ Insurance Co." does operate as a waiver for the
                             insurer.



                             As I mentioned, Kenny Bordes is our co-counsel on the FLSA case. Would you be
                             free next Monday or Tuesday to talk to Kenny and I about next steps, any
                             possibility of early resolution, and what we might want to do to hold open that
                             possibility? If so, what times work for you?



                             Thanks,



                             William




                      Confidentiality Notice: This e-mail message is for the sole use of the intended recipient(s)
                      and may contain confidential and privileged information exempt from disclosure under
                      applicable law. Unauthorized review, use, disclosure, or distribution is strictly prohibited. If you
                      are not the intended recipient, please contact the sender by reply e-mail and destroy the
                      original and all copies of the message. Thank you.

                      Tax Advice Disclosure: Any U.S. federal tax advice contained in this communication, including
                      any attachment(s), unless expressly stated otherwise, was and is not intended or written to be
                      used, and cannot be used, for the purpose of (1) avoiding penalties under the Internal
                      Revenue Code or (2) promoting, marketing or recommending to another party any matters
                      addressed herein.


           TOLLING AGREEMENT Draft.docx
           23K




https://mail.google.com/mail/u/0?ik=54e379f081&view=pt&search=all&permmsgid=msg-a%3Ar-7676768024435031813&dsqt=1&simpl=msg-a%3Ar-7…   4/4
